Citation Nr: 1301660	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  04-44 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to January 17, 2012, and in excess of 20 percent thereafter,   exclusive of temporary total ratings assigned from August 24, 2004, to October 31, 2004 and from September 6, 2011, to October 31, 2011.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which, inter alia, granted service connection for degenerative disc disease of the lumbar spine and assigned an initial 10 percent disability rating, effective from July 1, 2004.  Since that time, the Veteran has moved, and his claim now falls under the jurisdiction of the Fort Harrison, Montana RO.  This appeal was previously remanded by the Board in September 2006, February 2009, October 2009, and December 2011 for additional development.  

In June 2005 the Veteran testified at the RO before a Veterans Law Judge who is no longer employed by the Board.  He was subsequently offered and accepted another hearing, and in August 2009 testified at the RO before the undersigned.  Transcripts of both hearings have been associated with the record.  

An August 2012 rating decision increased the rating for degenerative disc disease of the lumbar spine to 20 percent, effective from January 17, 2012.  Since this increase did not constitute a full grant of the benefit sought, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claim.  

First, in December 2011, the Board remanded this appeal in part so that a temporary folder and other records identified in an October 2011 rating decision could be associated with the Veteran's paper claims file.  However, the following evidence is still not of record: a memorandum/transmittal sheet from a service officer, a Statement in Support of Claim, and a two page operative report, all received October 5, 2011; a Veterans Claims Assistance Act of 2000 (VCAA) letter dated October 14, 2011; and a temporary claims folder.  Such evidence must be associated with the paper or electronic claims files on remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998)(a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  

Second, the evidence portion of the August 2012 rating decision granting an increased rating of 20 percent lists some additional evidence that is not in the record, namely: a VCAA letter dated January 4, 2012, and private treatment records from Dr. C. A. dated February 1, 2012.  These records should also be associated with the paper or electronic claims files on remand.  

Third, the Veteran has submitted an authorization for VA to obtain records from Dr. P. S.  The Board recognizes that in July 2012, the Veteran indicated that VA likely had these records, as his 2011 back surgery performed by Dr. P. S. was contracted out from VA.  However, the record before the Board contains limited evidence from Dr. P. S. and does not include the 2011 operative report.  Thus, upon remand, complete records from this private provider should be obtained.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

Fourth, during a VA primary care visit in March 2011, the Veteran reported chronic low back and neck pain and indicated that he was in the process of filing for disability benefits from the Social Security Administration (SSA).  The documents pertaining to this application have not been associated with the paper or electronic claims files.  The possibility that the SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Thus, these records should be obtained on remand.

Finally, any records of VA treatment dated after October 2012 should be associated with the paper or electronic claims files on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the paper or electronic claims files any treatment records from the VA Montana Health Care System dated since October 2012.  

2.  After obtaining the necessary authorizations from the Veteran, obtain and associate with the paper or electronic claims files private medical records from Dr. P. S. dated since July 2004.  All attempts to secure these records must be documented in the record.  If any records are not available, the Veteran should be provided with notification of their unavailability in accordance with 
38 C.F.R. § 3.159(e)(1).

3.  Associate any temporary folders with the Veteran's paper claims file.  If any of these records are not available, the Veteran's record should be clearly documented to that effect.


4.  Associate the following with the paper or electronic claims files:

(a) Memorandum/transmittal sheet from a service officer received October 5, 2011;
(b) Statement in Support of Claim received October 5, 2011;
(c) Two page operative report received October 5, 2011;
(d) VCAA letter dated October 14, 2011;
(e) VCAA notification dated January 4, 2012; and, 
(f) Private treatment records from Dr. C. A. dated February 1, 2012.

If any of these records are not available, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

5.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.  The claims file should clearly document VA's efforts to obtain these records, and, if unavailable, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

6.  Following the completion of the above, and any additional development deemed necessary, readjudicate the claim on appeal.  If the claim is not granted in full, the Veteran should be afforded a supplemental statement of the case and given an opportunity to respond before the record is returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


